 In the Matter of UTICA & MOHAWK COTTON MILLS, INC.andTEXTILEWORKERS UNION OF AMERICA,C. I. O.Case'No. R-559.-July 12, 1943Messrs. James F. HubbellandRalph T.Marshall,both of Utica,N. Y., for the Company.Mr. Jack Rubenstein,of New York City,andMr.James Dundon,ofUtica,N. Y., for the CIO.Rilyat,Walsh,Myers c Speiller,by Mr. John J. Walsh,of Utica,N. Y., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Utica& Mohawk Cotton Mills, Inc., Utica, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon clue notice before Francis V. Cole, Trial Ex-aminer.Said hearing was held at Utica, New York, on June 11, 1943.The Company, the CIO, and United Textile Workers of America,Loomfixers Local No. 1442, A. F. of L., herein called the AFL, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The AFL made a motion to dismiss thepetition herein on the grounds that the CIO did not represent a sub-stantial number of employees in the unit which it claims as appro-priate, contending that the petition is premature, and also involves A.question already before the National War Labor Board.This motionwas referred to the Board by the Trial Examiner.For reasons ap-pearing below, the motion is denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.51 N. L.R. B., No. 56.257 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUtica & Mohawk Cotton Mills, Inc., a New York corporation, is,engaged in the manufacture of sheets and pillow cases.For this pur-pose it maintains two plants located in Utica, New York, with whichwe are concerned herein.Between January 1 and December 31, 1942,.the Company used at its Utica plants raw materials valued at approxi-mately $3,85,0,000, of which approximately 100 percent was receivedfrom points outside the State of New York.During the same periodthe Company manufactured at its Utica plants finished products val-ued at approximately $9,000,000, of which 38 percent represents ship-ments made to points outside the State of New York.The Companyadmits that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.United Textile Workers of America, Loomfixers Local No. 1442, is.a labor organization affiliated with the American Federation of Labor,,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the CIO as the exclu-sive bargaining representative of its employees engaged as loomfixerson the ground that there is an existing contract, expiring August 15,1943, between the Company and the AFL concerning these employees.In view of the fact that this contract has only about 1 month to run,_we are of the opinion and find that it is not a bar to a present determi-nation of representatives.'A statement of the Field Examiner introduced into evidence at the-hearing indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate .2We find that a question affecting commerce has arisen concerning-the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matter of Houde Engineering Corp,36 N L R B 5S7;Matter of ChryslerMotorsPartsCorp,38 N L R B 1379;Matter of Dain Mfg.Co.,41 N L R. B. 1056.z The Field Examiner reported that the CIO submitted 44 designation cards bearing-apparently genuine original signatures,of which 34 contain the names of persons appear-ing upon the Company's pay roll of May 15, 1943.This pay roll contained the names of88 persons within the appropriate unitThe AFL relies upon its contract with the Company to establish its interest therein.. UTICA & MOHAWK COTTON MILLS, INC.259IV.THE APPROPRIATE UNITIn substantial accordance with a stipulation of the parties we findthat all employees of the Company at its Utica plants engaged asloomfixers, spare loomfixers, helpers and apprentices to loomfixers,excluding office, clerical, and executive employees and any supervisoryemployees with authority to hire, promote, discharge, discipline orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of theAct.,V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can, best be resolved by an election by secret ballot.The CIOcontends that eight employees of the Company who were formerly en-gaged as loomfixers, but who were subsequently suspended from theirpositions after they had dropped their membership in the AFL,4should be permitted to vote in an election of loomfixers inasmuch asthey are employees of the Company who would ordinarily be em-ployed as loomfixers.The AFL contends that these employees areineligible to vote in such an election since they are not engaged asloomfixers at the present time.We agree with the contention of theAFL. These employees were properly suspended from their positionsin accordance with a valid agreement existing between the Companyand the AFL, and the suspension is not violative of any of the rightsguaranteed to these employees under the provisions of the Act.5We shall, therefore, direct that the employees of the Company eligi-ble to vote in the election shall be those in the appropriate unit who'Thisunit is substantiallythe seine asthat providedfor under the contract betweenthe Company and the AFL4These eightemployees failed topay theirdues to theAFL afterthe contract betweenthe AFL and the Companyhad been executed,in February 1943, the AFLformed a trialcommittee, and, after notifying theseemployees,suspended them from membership.There-after, the AFL caused the Company tosuspend them as loomfixers,in accordance withthe maintenance of membership provisions in the contractThis action was approved bythe Executive Director of theSecond Regionof the National War LaborBoard.An appealis now pendingHowever, the Companylater rehired these employees as production andmaintenanceemployees and they are at thepresent timeso engaged by the Company.SThe contract between the Company and the AFL provided "allpresent loomfixers.spare loomfixers,apprenticeloomfixers and learner loomfixers...who are members ofLoomfixers Union #1442, and any that may becomemembers, shall remain members ofLoomfixers Union #1442 for the duration of this contract . . . The management willcooperate in keeping said members in good standing in such manner as it deems to be inthe best interest of all concerned."The Board's holding inMatterof RutlandCoast Owners, Inc., 46 N. LR. B. 1040, isnot here applicableIn that case the employees were members in good standing of thecontracting union and had signifiedtheir intentionsto remain as such during the termof the contract at the time the union caused the employer to suspend them. In theinstant case,the employees definitely indicated their desiretowithdrawfrom the con-tractingunion, and were suspended therefrom after notice and formal action taken bythe Union540612-44-vol 51-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein,subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDrECTED that,as part of the investigation to ascertain representa-\tives for the purposes of collective bargaining with Utica & MohawkCotton Mills, Inc., Utica, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by Textile WorkersUnion - of America, affiliated with the Congress of Industrial Or-ganizations, or by United Textile Workers of America, LoomfixersLocal No. 1442, affiliated with the American Federation of Labor, forthe purposes of collective bargaining or by neither. In the Matter OfUTICA &MOHAWK COTTON MILLS, INC.andTEXTILEWORKERS UNION OF AMERICA,C. I. 0,Case No. R-5529SUPPLEMENTAL DECISIONORDERANDAMENDMENT TO DIRECTION OF ELECTIONAugust 5,1943On July 12, 1943, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding., In said Decision, we stated :... the employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date ofthe Direction of Election herein....On July 23, 1943, Textile Workers Union of America, C. I. 0., hereincalled the C. I. 0., duly filed a Petition for Reconsideration, or, in thealternative for a Stay of the Election Pending the Determination ofthe National War Labor Board, contending that eight persons, origi-nally employed by the Company as loom fixers,2 but as of the date ofeligibility, employed in classifications not included within the appro-priate unit, should be permitted to vote under challenge; or the electionshould be postponed pending a determination by the Regional WarLabor Board as to the status of these employees.According to the petition for reconsideration, the eight persons inquestion were discharged on the erroneous assumption that they werecovered by a maintenance-of-membership agreement with anotherunion, whereas, in fact, they had ceased to be members of this union1 51 N. L.R. B., No. 56.2 The appropriate unit consists of all employees of the Company at its Utica plants en-'gaged as loom fixers, spare loom fixers, helpers and apprentipes to loom fixers, excludingoffice, clerical,and executive employees with authority to hire, promote,discharge,disci-pline, or otherwise effect changes in the status of employees,or effectively recommend suchaction. .51 N. L.R. B., 56a.261 262DECISIONSOF NATIONALLABORRELATIONS BOARDat the tine of the execution of such agreement. Although a findingto the contrary was made by an arbitrator, the petition urges thatsincehis finding is being reviewed by an agency *of the War LaborBoard, the employees in ,question should be treated as if they weredischarged employees who had filed charges, and therefore that theybe permitted to vote and their ballots impounded.The difficulty with this theory is that no charges have been filedon behalf of these employees, even though (if the facts recited maybe taken as true) they were dismissed from the loom fixers' unit inviolation of Section 8 (3) of the Act.Under the Act, this Board isvested with exclusive power to remedy unfair labor practices.Sincethese employees have not availed themselves of their recourse underthe Act, there is no basis for concluding that they have the rights ofpersons claiming to be aggrieved by unfair labor practices.There-fore no point will be served by staying the election previously orderedin this proceeding pending determination of the proceeding beforethe Regional War Labor Board, as requested by the C. I. O.IT IS HEREBYORDERED, that the aforesaid petition for reconsiderationof the Decision and Direction of Election be, and it hereby is, denied.Since it appears that further time is necessary in which to conductthe election, the Direction of Election is hereby amended by strikingtherefrom the words "not later than thirty (30) days" and substitut-ing therefor the words "not later than forty-five (45) days."CHAIRMAN MmLIs took no part in the consideration of the aboveSupplemental Decision, Order and Amendment to Direction ofElection.